MoegaN, J.,
Oittsenling. The question of importance in this case is whether the defendants had the right to remove their slaughter-house from one bank of the river to the other.
It seems to me that this question is answered by the third section of the act known as the Slaughter-House Act, which provides “ that said company or corporation is hereby authorized to establish and erect at its own expense, at any point or place on the east bank of the Mississippi river within the parish of St. Bernard or within the corporate limits of the city of New Orleans below the United States Barracks, or at any point or place on the west bank of the Mississippi river below the depot ■of the New Orleans, Opelousas, and Great Western Railroad Company, ■wharves, stables, sheds, yards, and buildings necessary to land, stable, ■shelter, protect, and preserve all kinds of horses, mules, cattle, and other animals,” etc.
Plaintiff contends that having erected a slaughter-house on the right bank of the river, defendants can not tear it down or remove it to the left bank. In my opinion there is nothing in the act which justifies this position. There is nothing in the act which prohibits them from removing from one bank of the river to the other; nothing which declares that *216once established their slaughter-house on the right or left bank, they shall continue it where first established for any stated length of time.
I can understand that if the defendants had induced the plaintiff to believe that the slaughter-house which they had erected was to bo permanently located there, and he had gone to any expense in order to enable him to carry on his business at that place, and the slaughterhouse was removed without good reasons therefor, that the defendants would be liable to him in damages. But it seems to me that the defendants’ right to remove from one side of the river to the other, within the territorial limits designated in the act, is clear and distinct.
I therefore dissent from tho opinion of the majority.
Rehearing refused.